Case 1:16-cr-00013-SEB-DML Document 83 Filed 07/30/21 Page 1 of 1 PageID #: 274




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:16-cr-00013-SEB-DML
                                                       )
 CHRISTOPHER BURSE,                                    ) -01
                                                       )
                               Defendant.              )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Paul R. Cherry’s Report and Recommendation that

 Christopher Burse’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and

 Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

 approves and adopts the Report and Recommendation as the entry of the Court, and orders a

 sentence imposed of imprisonment of eight (8) months in the custody of the Attorney General or

 his designee, with no supervised release to follow.

        SO ORDERED.
                   7/30/2021
        Date: ______________________                   _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana
 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office

 United States Marshal Service
